Citation Nr: 1012988	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether a timely Substantive Appeal has been filed regarding 
a November 2006 RO administrative decision which denied the 
appellant's application for recognition as the surviving 
spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 
1969.  He died in December 2004.  The appellant seeks 
recognition as the surviving spouse of the Veteran for VA 
benefit purposes.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In May 2009, the appellant testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  
The hearing transcript is associated with the claims folder.

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to recognition 
as the surviving spouse of the Veteran has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action. 


FINDINGS OF FACT

1.  A November 2006 RO administrative decision denied the 
appellant's application for recognition as the surviving 
spouse of the Veteran for VA benefit purposes.

2.  The appellant filed a timely notice of disagreement 
(NOD) with the November 2006 RO administrative decision in 
December 2006.

3.  On May 5, 2007, the appellant was furnished a Statement 
of the Case (SOC) which advised her of the time period for 
perfecting an appeal to the Board.

4.  On February 19, 2008, the appellant submitted a VA Form 
9 to the RO which is approximately 7 months after the 
expiration of the appeal deadline, and VA has not waived 
untimely filing of the Substantive Appeal.

5.  The appellant is not entitled to equitable tolling as 
her untimely filing of the Substantive Appeal was not due to 
mental illness or extraordinary circumstances.


CONCLUSION OF LAW

The criteria for establishing the filing of a timely 
Substantive Appeal with regard to the November 2006 RO 
decision which denied the appellant's application for 
recognition as the surviving spouse of the Veteran have not 
been met.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 19.32, 19.34, 20.202, 20.302, 20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by an NOD and completed by a Substantive Appeal 
after an SOC is furnished to the claimant.  The following 
sequence is required: There must be a decision by the RO, 
the claimant must express timely disagreement with the 
decision (NOD), VA must respond by explaining the basis for 
the decision to the claimant (SOC), and finally the 
claimant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his or 
her argument in a timely-filed Substantive Appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

A Substantive Appeal consists of a properly completed VA 
Form 9, "Appeal to Board of Veterans' Appeals" or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202.  Proper completion and filing of a 
Substantive appeal are the last actions a claimant needs to 
take to perfect an appeal.  Id.  The Board will construe all 
arguments in a liberal manner for determining whether the 
adequacy of content regarding the specification of errors of 
law or fact.  Id.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (AOJ) mails 
the SOC to the claimant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later.  
38 C.F.R. § 20.302(b)(1).  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal 
has been timely filed.  Id.

The provisions of 38 C.F.R. § 20.302(b)(2) provide a special 
rule in cases where (i) a claimant submits additional 
evidence within one year of the date of the notification of 
the determination being appealed, and (ii) that evidence 
requires, in accordance with 38 C.F.R. § 19.31, that the 
claimant be furnished a Supplemental SOC (SSOC).  In such a 
situation, the time to submit a Substantive Appeal shall not 
end sooner than 60 days after such SSOC is mailed to the 
claimant, even if the 60-day period extends beyond the 
expiration of the 1-year period.

Additional exceptions to the requirements for timely filing 
of a Substantive Appeal exist.  Under 38 C.F.R. § 20.303, an 
extension of the time limit for filing a Substantive Appeal 
in response to an SSOC may be granted for good cause.  The 
request for extension must be in writing and must be made 
prior to the expiration of the time limit for filing the 
Substantive Appeal or the response to the SSOC.  

Additionally, a substantive appeal is deemed a non-
jurisdictional requirement which, in certain circumstances, 
can be waived by the actions of the AOJ or the Board.  See 
Rowell v. Principi, 4 Vet. App. 9, 16 (1993) (RO waived the 
untimeliness of a Substantive Appeal when it continued to 
adjudicate the claim); Gomez v. Principi, 17 Vet. App. 369, 
372 (2003) (the Board waived the untimeliness of a 
Substantive Appeal by adjudicating the claim).  See also 
Percy v. Shinseki, 23 Vet. App. 37, 42 (2009).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that a timely filing of a 
Substantive Appeal is subject to equitable tolling.  Hunt v. 
Nicholson, 20 Vet. App. 519, 524 (2006).  As to this point, 
the Board notes that a Supreme Court decision determined 
that federal courts could not create equitable exceptions to 
jurisdictional requirements.  Bowles v. Russell, 551 U.S. 
205, 127 S.Ct. 2360, 168 L.Ed.2d. 96 (2007).  Subsequent to 
the Bowles decision, the Court overturned their prior 
decisions by holding that their own jurisdictional statutes 
are not subject to equitable tolling.  Henderson v. Peake, 
22 Vet. App. 217 (2008), aff'd sub nom., Henderson v. 
Shinseki, 589 F.3d 1201 (Fed. Cir. 2009).  

However, it appears to the Board that the decisions in 
Bowles and Henderson do not have any precedential effect 
upon the doctrine of equitable tolling as it pertains to a 
Substantive Appeal.  In this respect, the Hunt Court held 
that a Substantive Appeal is a nonjurisdictional 
requirement.  Furthermore, the Board is not a federal court 
but rather an appellate authority within an executive 
agency.  As such, the Board will presume that the concept of 
equitable tolling applies in this case. 

The facts of this case may be briefly summarized.  A 
November 2006 RO administrative notice letter denied the 
appellant's application for recognition as the surviving 
spouse of the Veteran for VA benefit purposes.  This notice 
of denial included an advisement to the appellant of her 
appellate rights by attaching a VA Form 4107, "Notice of 
Procedural and Appellate Rights."  A copy of this letter was 
sent to her representative, the VFW.

The appellant filed a timely NOD with the November 2006 RO 
administrative decision in December 2006.

On May 5, 2007, the appellant was furnished an SOC which 
advised her of the time period for perfecting an appeal to 
the Board.  The cover letter instructed the appellant as 
follows:

Statement of the Case

We have enclosed a Statement of the Case, a 
summary of the law and evidence concerning your 
claim.  This summary will help you to make the 
best argument to the BVA on why you think our 
decision should be changed.

What You Need To Do

To complete your appeal, you must file a formal 
appeal.  We have enclosed VA Form 9, Appeal to 
the Board of Veterans' Appeals, which you may use 
to complete your appeal.  We will gladly explain 
the form if you have questions.  Your appeal 
should address:

*	the benefit you want
*	the facts in the Statement of the Case with 
which you disagree; and
*	the errors that you believe we made in 
applying the law.

When You Need To Do It

You must file your appeal with this office within 
60 days from the date of this letter or within 
the remainder, if any, of the one-year period 
from the date of the letter notifying you of the 
action that you have appealed.  If we do not hear 
from you within this period, we will close your 
case.  If you need more time to file your appeal, 
you should request more time before the time 
limit for filing your appeal expires.  See item 5 
of the instructions in VA Form 9, Appeal to the 
Board of Veterans' Appeals.

(emphasis original).

The next communication from the appellant occurred on 
February 19, 2008, when she submitted a VA Form 9 to the RO.  
This Substantive Appeal was filed approximately 7 months 
after the filing deadline.  Notably, the record contains no 
communications from the appellant between the time period 
that the SOC was furnished in May 2007 and the RO's receipt 
of the VA Form 9 in February 2008.

An RO may close an appeal without notice to an appellant for 
failure to respond to an SOC within the period allowed.  See 
38 C.F.R. § 19.32.  Pursuant to 38 C.F.R. § 19.34, the RO 
has authority to make an initial determination as to the 
timeliness of appeal.  An unfavorable RO determination 
regarding the timeliness of appeal is appealable to the 
Board.  38 C.F.R. § 20.101(c).

In this case, there is no dispute that the appellant filed a 
substantive appeal well beyond the filing deadline.  The 
special rule extending the filing deadline under 38 C.F.R. 
§ 20.302(b)(2), when additional evidence is submitted 
requiring the issuance of an SSOC, does not apply.  
Furthermore, as a written request to extend the filing 
deadline for good cause was not received prior to the 
expiration of the time limit for filing the Substantive 
Appeal, the provisions of 38 C.F.R. § 20.303 also do not 
apply.

The Board next finds that the RO did not undertake any 
actions waiving the time requirements for filing a 
Substantive Appeal.  See Gonzalez-Morales, 16 Vet. App. at 
557; Percy v. Shinseki, 23 Vet. App. 37 (2009).  In this 
respect, the RO had considered the appeal closed, and had no 
requirement to inform the appellant of the closing of 
appeal.  38 C.F.R. § 19.32.  The first communication from 
the RO to the appellant, dated March 18, 2008, informed her 
that the Substantive Appeal could not be accepted as her 
"appeal is not timely filed."  (emphasis original).  This 
appeal ensues from that determination.

The Board further notes that the RO has not certified for 
appeal the merits of the claim for recognition of the 
surviving spouse of the Veteran, and indicated in all 
adjudicative actions leading to this appeal that the issue 
of timeliness of appeal was being denied.  Therefore, the RO 
has not waived the time requirements for filing a 
substantive appeal.

The Board further notes that, at the May 2009 hearing, the 
appellant was allowed to put forth testimony in support of 
the merits of her claim.  However, the Board clearly 
notified the appellant and her representative that this was 
an accommodation to the representative's request, and that 
the Board could not decide the issue of timeliness of appeal 
until the record was reviewed.  This did not constitute a 
waiver of the requirement for a timely appeal.

In support of the claim on appeal, the appellant has raised 
several arguments in support of a potential equitable 
tolling theory.  In a May 2008 letter, the appellant 
reported losing "focus" about the filing deadline for a 
Substantive Appeal because she was working on obtaining 
additional evidence identified as being necessary during a 
March 2007 informal hearing conference.  She indicated her 
understanding that, unless she could produce such evidence, 
her claim would be denied.  She argued that she submitted 
the requested evidence on April 23, 2007. 

The Board finds that these allegations have no factual or 
legal merit.  The Board acknowledges that the appellant 
submitted additional evidence in support of her claim on 
April 23, 2007.  However, this evidence was of record and 
considered by the RO in the May 2007 SOC.  The appellant was 
properly advised of her right to appeal any RO determination 
to the Board, which could provide the administrative remedy 
she desired.

In a VA Form 9 received in December 2008, the appellant 
argued that she had pursued her claim before the RO actively 
and with intent to pursue an appeal.  The appellant reported 
being discouraged by RO personnel who provided her no relief 
in her efforts to prosecute her claim.  She described RO 
personnel as demonstrating a "changing attitude" towards her 
claim every time she offered additional evidence in support 
of her claim.

At her hearing in May 2009, the Veteran's VFW representative 
essentially asserted that the appellant's prior VFW 
representative, who retired in April 2008, provided 
inadequate representation due to his inability to "stay 
organized" and having a tendency to miss filing deadlines.  
It was noted that the current VFW staff consisted of two 
volunteer representatives and one secretary to over 3000 
clients.  The VFW representative indicated that the 
appellant's Substantive Appeal had been filed nearly 
immediately after he took over the case.  The appellant 
reported that her prior VFW representative had assured her 
that he would submit the paperwork for a timely filed 
Substantive Appeal.

The Veteran's VFW representative also argued that English is 
the appellant's second language, and that the SOC was 
riddled with legalese which placed her at a disadvantage in 
understanding her appellate rights.

As noted above, the doctrine of equitable tolling has been a 
matter of controversy and flux in VA benefits law.  The 
Board will presume that the doctrine of equitable tolling 
applies to the filing of a Substantive Appeal, and look to 
the caselaw defining equitable tolling although many of 
those cases have been overturned on the basis that the 
Court's jurisdictional statutes do not allow equitable 
tolling.  

Two circumstances relevant to the case on appeal may justify 
the extension of equitable tolling to the Substantive Appeal 
filing deadline.  First, mental illness may justify 
equitable tolling.  Barrett v. Principi, 363 F.3d 1316, 1318 
(2004).  Second, "extraordinary circumstances" can invoke 
consideration of the principles of equitable tolling.  
McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005).

With respect to mental illness, the appellant has never been 
deemed incompetent, and the lay and medical evidence of 
record does not suggest that the appellant suffers from any 
mental illness.

The appellant has claimed language barriers to the extent 
that she could not properly understand her appellate rights.  
However, the record shows that the appellant has submitted 
numerous statements of record in the English language, and 
understood the filing requirements for an NOD.  She never 
requested any translation services, and testified before the 
Board in the English language.  As written in full above, 
the SOC language was written in clear, easy to understand 
terms.  On this record, there is no showing that the 
appellant was prevented from filing a timely Substantive 
Appeal on the basis of mental impairment or lack of capacity 
to understand her appellate rights.

The Board next notes that the Supreme Court has held that 
equitable tolling is generally available in two types of 
situations: (1) where the claimant was actively pursuing 
judicial remedies by filing a defective pleading during the 
statutory period or (2) where the claimant had been induced 
or tricked by his or her adversary's misconduct into 
allowing a filing deadline to pass.  Irwin v. Department of 
Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453 (1990).

The Court, citing Irwin, adopted a three-part test to 
determine the appropriateness of equitable tolling based 
upon extraordinary circumstances as follows (1) the 
extraordinary circumstance must be beyond the appellant's 
control; (2) the appellant must demonstrate that the 
untimely filing was a direct result of the extraordinary 
circumstances and (3) the appellant must exercise "due 
diligence" in preserving his or her appellate rights, 
meaning that a reasonably diligent appellant, under the same 
circumstances, would not have filed a timely appeal.

The Board also takes notes of the discussion in Comer v. 
Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009), wherein the 
Federal Circuit Court emphasized the fact that the VA 
disability system is paternalistic in nature, and not 
intended to include traps for unwary pro se litigants.  In 
Comer, it was noted that a claimant represented by a 
Veterans Service Organization (VSO) was essentially deemed 
proceeding on a pro se basis as VSOs were generally not 
trained or licensed in the practice of law.  However, VSOs 
were recognized as being able to provide invaluable 
assistance to claimants seeking to find their way through 
the labyrinthine corridors of the Veterans' adjudicatory 
system.

In this case, the appellant has argued that the record 
establishes that she was actively pursuing her appeal but 
that she lost focus on the VA Form 9 while working on 
evidentiary matters, and that her representative failed to 
submit the necessary paperwork on time.  The lack of due 
diligence by a VSO could potentially provide a basis for 
equitable tolling for the misfiling of a claim.  See Irwin, 
supra.  See generally Jaquay v. Principi, 304 F.3d 1276, 
1282 (Fed. Cir. 2002), overruled on other grounds by 
Henderson, 22 Vet. App. 217 (2008) (Court held that 
equitable tolling was allowable where a claimant assisted by 
a non-attorney VSO had sent his appeal to the wrong 
address).

However, this case involves the absence of any filing within 
the appeal deadline.  The appellant filed her Substantive 
Appeal 7 months after the tolling of the appeal deadline in 
this case.  Within that 7 month period, the record contains 
no documents or communications from the appellant indicating 
that she was pursuing her appeal.  As noted in Irwin, the 
concept of equitable tolling is less forgiving in situations 
of late filings (where claimant failed to exercise due 
diligence in preserving legal rights) or the "garden variety 
claim of excusable neglect."  Irwin, 498 U.S. at 96, 111 
S.Ct. at 453.  

In short, the appellant did not demonstrate due diligence in 
pursuing her appeal and the untimely filed Substantive 
Appeal represents, at best, neglect.  The Board finds no 
basis in law to apply equitable tolling in this situation.  
The appellant, if she was proceeding without a VSO, would 
not be entitled to equitable tolling based on the mere fact 
she was proceeding pro se.  Had she been represented by an 
attorney, she also would not be entitled to equitable 
tolling.  See Nelson v. Nicholson, 19 Vet. App. 548, 553 
(2006) (the missing of a filing deadline by an attorney was 
considered neglect and not warranting equitable tolling).  

The appellant's allegations do not demonstrate any 
circumstances which existed beyond her control which 
prevented her from filing a timely Substantive Appeal.  The 
alleged negligent conduct by her VSO is not an extraordinary 
circumstance which could not have been remedied by the 
appellant simply submitting a Substantive Appeal on her own.  
Furthermore, any potential misrepresentation was by her VSO 
and not by VA.  As such, the Board finds that this alleged 
VSO lack of representation does not give rise to applying 
equitable tolling in this case.

The Board next finds that there is no credible evidence that 
the appellant was prevented from filing a timely appeal 
based upon any conduct, misrepresentation or trickery by VA.  
The appellant has complained of a "changing attitude" by RO 
personnel.  However, there is no evidence that RO personnel 
somehow misinformed the appellant, or provided any 
information on which she detrimentally relied upon.  As 
noted above, the SOC is written in plain language and 
contains no deceptive appeal instructions.  As such, the 
Board finds no actions by VA which would give rise to 
applying equitable tolling in this case.

In summary, the Board finds the appellant is not entitled to 
equitable tolling as her untimely filing of the Substantive 
Appeal was not due to mental illness or extraordinary 
circumstances.

As the appellant did not timely file a Substantive Appeal 
regarding a November 2006 RO administrative decision which 
denied her application for recognition as the surviving 
spouse of the Veteran, the Board must deny the appeal.  
There is no doubt of material fact to be resolved in the 
appellant's favor.  38 U.S.C.A. § 5107(b).

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist 
do not apply to a claim if resolution of that claim is based 
on statutory interpretation, rather than consideration of 
the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In this case, there is no dispute that the appellant 
submitted an untimely Substantive Appeal.  The only issues 
in dispute involve the potential application of the 
equitable tolling doctrine.  The timelines of a Substantive 
Appeal, and the underlying issue of equitable tolling, is 
not a claim for benefits.  Rather, it is the jurisdictional 
question and is not evidence driven within the meaning of 
the VCAA.  See Percy, 23 Vet. App. 37 (2009).  As such, VCAA 
notice is not required.  

To the extent that notice in this case is required, the 
appellant and her representative have provided argument and 
testimony in support of the appeal directed towards the 
issue of equitable tolling.  Based on the contentions and 
testimony, the appellant and her representative have 
demonstrated actual notice of the types of evidence and/or 
information deemed necessary to substantiate the appeal.  
The Board further finds that no reasonable possibility 
exists that any further assistance to the appellant on 
evidentiary matters would be capable of substantiating the 
appeal.  Under the circumstances of this case, the Board 
finds that the appellant is not prejudiced by moving forward 
with a decision of this claim, and that VA has complied with 
the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d).


ORDER

The appeal is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


